Title: To James Madison from Francis Corbin, 29 July 1816
From: Corbin, Francis
To: Madison, James



Dear Sir
The Reeds (Wh: Ch: Po: Off) July 29th. 1816

Supposing that you may wish to have an accurate account of our Subscriptions at Richmond to the Bank of the U. States, I have thought it proper to send you the inclosed Statement.
The Subscriptions were made in nearly the following proportions.
By the Country People about7000By the Borough of Norfolk5000By the Bank of Virginia2000By Richmond298716.987
But for the embarrassed situation of our two Banks, which are curtailing heavily and not discounting a single Dollar, the Subscription would have been much larger, I believe, notwithstanding the high price of Specie, and the artificial, tho’, I hope, only temporary depression of Bills of Exe.
Before I left Richmond on Saturday the 27th. we had completed one transcript or Copy of the original Book of Subscriptions.  The original will, therefore, have been forwarded, before this time, to the Commissioners at Philadelphia by the Mail.  This mode of conveyance we judged to be the most expeditious, & the least expensive, and, perhaps, equally safe with any other.  By Saturday next the second transcript or Copy of the Original Book of Subscriptions will be finished, when the first will be sent on to the Sec: of the Treasury, and the last deposited in the Bank of Virginia for safe keeping.
Be pleased to present my devoirs to Mrs. Madison, and accept for yourself the great Respect and Sincere Esteem, of Dear Sir, Your Much Obliged and Mo: Obt. St.

Francis Corbin

